internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-110493-00 date date legend x y z date date date a b c dear this is in response to a letter dated date and subsequent correspondence requesting a ruling that y’s removal as co-obligor on various debt instruments and on other debt instruments’ collateral would not be considered a significant modification under sec_1_1001-3 of the income_tax regulations and therefore would not be treated as a taxable_exchange under sec_1001 of the internal_revenue_code facts x is the holding_company for y and other subsidiaries y is the principal operating company of the x group x issued several debt instruments with y as co- obligor x has outstanding long-term and medium-term debt instruments debentures that were issued under three indentures indentures dated date date and date x also has outstanding short-term commercial paper commercial paper plr-110493-00 furthermore x has outstanding loan agreements and financing leases conduit loans that secure industrial_revenue_bonds irbs finally x provides a guarantee guarantee on a non-recourse loan issued by the x employee_stock_ownership_plan esop and is the obligor on an installment_obligation obligation securing a taxable industrial_revenue_bond tirb the debentures commercial paper conduit loans guarantee and obligation are collectively referred to as the co-obligated debt under proposed securities_and_exchange_commission sec rules a company’s annual report form 10-k filed with the sec will be required to include expanded financial information for any subsidiary that is a co-obligor on a debt_instrument thus if y continues as co-obligor on the co-obligated debt x will need to include for the first time this expanded financial information in the first form 10-k filed after the proposed sec rules become effective to avoid investor confusion and reduce administrative burdens x has proposed to remove y as co-obligor on the entire co-obligated debt each instrument includes terms that permit x under certain conditions to remove y as co-obligor on the instrument one condition is that x must remove y as co-obligor from all the debt instruments at approximately the same time the indentures specify the legal obligations of x and y and the legal rights of the debt holders as co-obligor y is jointly and severally liable with x for all payments due under the debentures furthermore the indentures restrict the amount of debt y may incur with a maturity of more than a months y may not issue debt in an amount over b of x’s net tangible assets the restrictions will continue in force against y even after the proposed removal the commercial paper issued by x has maturities of less than c days under the commercial paper currently outstanding x cannot remove y as the co-obligor as the short-term debt is retired x intends to change its commercial paper documentation to allow x to remove y as co-obligor x intends to issue commercial paper in this revised form so it can remove y as co-obligor on all debt instruments at approximately the same time thus the commercial paper that will be outstanding at the time of the proposed transaction will permit x to remove y as co-obligor certain projects of x are financed by tax-exempt irbs the irbs are obligations of state or local governments or agencies that satisfy the requirements of sec_103 and are tax-exempt obligations none of the irbs are qualified tender bonds as defined in notice_88_130 1988_2_cb_543 each irb is secured_by a separate conduit loan between x with y as a co-conduit borrower and the government_entity that issued the irb the irbs that are the subject of this ruling are identical in all material terms except that in some cases the conduit loan takes the form of a loan agreement and in other cases it takes the form of an installment_sale the obligations of x and y under the conduit loans are recourse in nature the terms of each conduit loan allow the removal of y as co-conduit borrower provided y is concurrently removed from all other co-obligated debt at approximately the same time no consent of the issuers or plr-110493-00 holders of the irbs is necessary to remove y as a co-conduit borrower under the conduit loans the esop_loan is guaranteed by x with y as co-guarantor the obligations of x and y under the esop_loan are materially identical to the obligations under the debentures x and y are also co-obligors on the obligation the tirb is a non- recourse bond issued in by z under certain conditions materially identical to those in the indentures x may remove y as co-guarantor and co-obligor on the guarantee and the obligation respectively as the holding_company for y x controls of y’s stock the capacity of x to meet its debt obligations currently includes the earnings and assets of y after the removal of y as co-obligor y’s earnings and assets will continue to provide x with payment capacity law and analysis sec_1001 provides for the recognition of gain_or_loss on the sale_or_exchange of property sec_1_1001-1 provides that gain_or_loss is realized from the exchange of property for other_property differing materially either in_kind or in extent sec_1_1001-3 provides that a debt_instrument differs materially in_kind or in extent if it has undergone a significant modification sec_1_1001-3 provides rules for determining whether a change in the legal rights or obligations of a debt_instrument is a modification under sec_1_1001-3 a modification means any alteration including any deletion or addition in whole or in part of a legal right or obligation of the issuer or a holder of a debt_instrument whether the alteration is evidenced by an express agreement oral or written conduct of the parties or otherwise sec_1_1001-3 provides that except as provided in paragraph c an alteration of a legal right or obligation that occurs by operation of the terms of a debt_instrument is not a modification sec_1_1001-3 provides that an alteration that results in the substitution of a new obligor the addition or deletion of a co-obligor or a change in whole or in part in the recourse nature of the instrument from recourse to nonrecourse or from nonrecourse to recourse is a modification even if the alteration occurs by operation of the terms of a debt_instrument sec_1_1001-3 provides that an alteration that results from the exercise of an option provided to an issuer or a holder to change a term of a debt_instrument is a modification unless the option is unilateral as defined in paragraph c in general plr-110493-00 an option is unilateral if its exercise does not give the other party the right to alter terminate or put the debt_instrument require the consent of the other party or require consideration sec_1_1001-3 provides rules for determining whether a modification is significant sec_1_1001-3 provides that the addition or deletion of a co- obligor on a debt_instrument is a significant modification if the addition or deletion of the co-obligor results in a change in payment expectations sec_1_1001-3 provides that a change in payment expectations occurs if as a result of a transaction there is a substantial impairment of the obligor’s capacity to meet the payment obligations under a debt_instrument and that capacity was adequate prior to the modification and is primarily speculative after the modification sec_1_1001-3 provides that a modification that releases substitutes adds or otherwise alters a substantial amount of the collateral for a guarantee on or other form of credit enhancement for a nonrecourse debt_instrument is a significant modification sec_1_1001-3 provides that the obligor of a tax-exempt_bond is the entity that actually issues the bond and not a conduit borrower of bond proceeds in the case of the debentures and the commercial paper y will be obligated to follow the same restrictions regarding the issuance of debt as before its removal as co- obligor therefore y will not be allowed to increase the amount of its outstanding debt beyond the levels allowed previously furthermore y’s earnings and assets will continue to provide x with payment capacity just as before the proposed action thus there will not be a substantial impairment of x’s capacity to meet the payment obligations under the debentures and the commercial paper and consequently no change in payment expectations in the case of the conduit loans the removal of y as a co-conduit borrower on the conduit loans occurs by operation of the terms of the irbs within the meaning of sec_1_1001-3 x and y are the co-conduit borrowers under the irbs and under sec_1_1001-3 are not the obligors on the irbs for purposes of sec_1_1001-3 therefore the exception contained in sec_1_1001-3 is inapplicable moreover the exception contained in sec_1_1001-3 is inapplicable because the removal of y as co-conduit borrower does not give rise to a right to alter terminate or put the irbs nor does it require consent or consideration accordingly the proposed alterations are not modifications to the irbs and do not result in a reissuance under sec_1_1001-3 in the case of the esop_loan and the tirb y’s earnings and assets will plr-110493-00 continue to provide payment capacity even after y’s removal as co-obligor the restrictions on y’s future debt issuance will ensure that the current co-obligations of x and y will not be subordinated following the proposed removal of y as co-obligor consequently there would be no substantial alteration of the guarantee or the obligation and thus no significant modification of the debt instruments conclusion we conclude that the removal of y as co-obligor on the debentures commercial paper conduit loans guarantee and obligation would not be considered a significant modification under sec_1_1001-3 of the regulations and therefore would not be treated as a taxable_exchange under sec_1001 of the code except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by __________________________ william e coppersmith chief branch enclosures copy of this letter copy for sec_6110 purposes
